Me. Justice HeeNÁNdez
delivered the opinion of the court. This is an appeal taken by Juan Pavón Otero from a judgment of the District Court of Arecibo, by which he was sentenced on January 24th of the. current year for a crime ag’ainst the'Electoral Franchise, to imprisonment in the departmental penitentiary of the Island at hard labor for one year and six months, and to pay the costs.
No exceptions whatsoever appear to have been taken at the trial, nor has the appellant presented any brief relating to any legal errors which he may have believed had been committed.
Counsel for Pavón Otero alleged only that his client had not been permitted to testify at the trial, and that the witnesses, by whose sworn testimony he intended to prove the *2reason for Domingo Ayala having been deprived of his right to vote, had not been summoned by the marshal; but as these facts do not appear of record, we cannot take them into consideration.
Upon an examination of the information and the judgment, we do not find any material error which can serve as a ground for the reversal or modification of the judgment appealed from.
In view of the foregoing, the judgment appealed fror should be affirmed, with the 'costs against the appellant, Juan Pavón Otero.

Affirmed.

Chief Justice Quiñones and Justices Figueras, MacLeary and Wolf concurred.